                      Case 1:19-cv-00960-RDM Document 7 Filed 04/12/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                     District ofict
                                                       __________Columbia
                                                                    of Distr
                                                                       __________


              STATE OF CALIFORNIA, et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-00960
                 DONALD J. TRUMP, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          STATE OF MINNESOTA                                                                                           .


Date:          04/12/2019                                                                  /s/ Max Kieley
                                                                                         Attorney’s signature


                                                                                    Max Kieley, 0389363 (MN)
                                                                                     Printed name and bar number
                                                                                  445 Minnesota Street, Suite 900
                                                                                  St. Paul, Minnesota 55101-2127


                                                                                               Address

                                                                                    Max.Kieley@ag.state.mn.us
                                                                                            E-mail address

                                                                                          (651) 757-1244
                                                                                          Telephone number

                                                                                          (651) 297-4139
                                                                                             FAX number
